Citation Nr: 9918604	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  95-40 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Melvin Horton, agent, Military 
Justice Clinic, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 17, 1976 to June 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of September 1995 from the Atlanta, Georgia, 
Regional Office (RO).


REMAND

A review of the April 1997 rating action and the statement of 
the case reflects that the RO's denial was based in part on 
the following:  "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome".  This 
is the standard for determining new and material evidence as 
set forth by the United States Court Of Claims for Veterans 
Appeals (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The United States Court of Appeals for the Federal Circuit 
has held that this standard is an incorrect interpretation of 
the regulation, 38 C.F.R. § 3.156(a) (1998) and thus cannot 
not be used as the basis for the denial.  Hodge V. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  38 
C.F.R. § 3.156 provides that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The RO has not had the opportunity to review the appellant's 
claim in conjunction with the Hodge decision.

A review of the record reflects that the service medical 
records are incomplete.  A medical evaluation board report 
indicates that the veteran had been hospitalized in March 
1977 for his psychiatric illness.  The board report contains 
information from the hospital records.  However, in view of 
the type of claim involved, the Board is of the opinion that 
an attempt to obtain the actual hospital records should be 
made.  The record also indicates that there are preservice 
outpatient records, which are not on file.

During the veteran's hearing before a member of the Board 
sitting at Washington, D. C., the veteran testified that his 
inservice psychiatric problems were triggered by the death of 
two friends apparently in his unit.

Accordingly, the case is REMANDED for the following actions.

1.  The RO should request the veteran to 
furnish the names, and the approximate 
dates of the deaths of his two friends 
and the units to which they were 
assigned.  He should be asked to complete 
release of information forms in order to 
obtain any records from the West Mental 
health Clinic where he was scheduled for 
treatment on May 4, 1976 and all current 
VA and private treatment records for his 
psychiatric disorder.  He should be 
informed that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.

2.  The RO should request the Brawner 
Hospital to furnish copies of any 
outpatient psychiatric records covering 
the periods from May 16, 1973 to November 
17, 1975, and from December 17, 1975 to 
March 28, 1976.

3.  The RO should request the appropriate 
source to conduct a search for the 
hospital records pertaining to the 
veteran's hospitalization on March 7, 
1977 at the Navy Regional Medical Center, 
Camp Lejeune, North Carolina.  Based on 
the information furnished by the veteran, 
the RO is requested to contact the 
appropriate source in order to verify the 
deaths of the veteran's friends.

4.  Thereafter, a VA examination should 
be conducted by a psychiatrist in order 
to determine the severity and etiology of 
his psychiatric illness.  All tests 
deemed necessary should be performed.  It 
is requested that the examiner obtain a 
detailed psychiatric history from the 
veteran.  The claims folder and a copy of 
this Remand are to be furnished the 
examiner prior to the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder it is requested that the examiner 
render an opinion as to when any 
diagnosed psychiatric illness was 
initially manifested?  If prior to 
service, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the 
preservice psychiatric disorder underwent 
a chronic increase in severity beyond the 
natural progress during service?  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

Thereafter, the issue should be readjudicated by the RO, to 
include consideration of Hodge, supra.  In the event that the 
benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










